DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim term regarding, “braking parameter”, “a rotor”, “a polarization direction”, “a thermal compensation value”, “a road coefficient of friction”,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Regarding claim 2, applicant recited essence controlling limitation regarding, “braking parameter”, “a thermal compensation value”, “a road coefficient of friction” were not shown within applicant’s written description that ought to be provided to ascertain the metes and bounds the essence claim limitation.  In this instant case, skilled in the art located ABS parameters within applicant’s written description Para 0067 that potentially covers a barking parameter; however, the boundary is uncertain. Paragraph 0046 mentioned thermal compensation but does not resulted a thermal compensation value.  Appropriate further clarification is required.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2 – 7, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinotto et al (US Pat Pub No. 2014/0311833).

Regarding claim 2, Martinotto et al shows a system configured to control braking of a wheel of a vehicle (See at least Para 0030, 0031 for braking system 2 on each wheel), the system comprising: 
a sensorized brake pad configured to be applied against a rotor of the vehicle during a braking application (See at least Para 0016 and 0018 for brake pads with piezo ceramic sensor as integrated against disc/rotor 3 on Par 0030 and 0031), the sensorized brake pad comprising: a support element (See at least Para 0033 for metal support element 11 also on figure 1 and 2); 

 a computing system comprising a processor and a non-transitory storage (See at least Para 0049 for onboard computer 10 with central processing unit 22 with software programming built in vehicle on Para 0061), the computing system configured to: receive the signals from the sensorized brake pad(See at least Para 0048 for processing unit 22 receives sensor signal by connector for each brake pad); determine braking parameters of the wheel during the braking application using the signals from the sensorized brake pad (See at least Para 0025 for calculating wheel disc friction coefficient as barking parameter of the wheel ABS control); control application of the sensorized brake pad against the rotor based on the braking parameters (See at least Para 0025 for ABS control and Electronic Stability Program, ESP control).

Regarding claim 17, Martinotto et al shows a method of controlling a brake assembly of a vehicle during a braking operation (See at least Para 0025 for ABS and ESP control), the vehicle equipped with a wheel unit comprises the brake assembly and a wheel (See at least Para 0031 for disc in each wheel), the 
detecting data regarding contact between the sensorized brake pad and the rotor during the braking operation with the sensorized brake pad ( See at least Para 0019 for piezo ceramic sensor receives mechanical force during braking operation  provides electric signal); 
determining whether locking of the wheel has occurred partly based on the data using processor (See at least Para 0025 and 0031 for each piezo ceramic sensor mounted on each wheel for ABS control with wheel lock on Para 0007); adjusting an amount of braking force applied by the brake assembly to the wheel in response to determining that locking of the wheel has occurred (See at least Para 0025 for ABS control).

Regarding claim 3, Martinotto et al the support element comprises an electronic circuit that is configured to operate at temperatures up to about 300°C (See at least Para 0018 and 0057 for piezo ceramic sensor can operated at temperature higher than 200°C also on claim 1 for working temperature at least above 200°C ).

Regarding claim 4, Martinotto et al shows the force sensor has a polarization direction and is positioned such that the polarization direction is aligned generally parallel to a direction of tangential forces applied to the sensorized brake pad during a braking application (See at least Para 0058 for polarization phase of the force sensor).

Regarding claim 5, Martinotto et al shows the force sensor comprises a piezoceramic sensor (See at least Para 0057 for piezo ceramic sensor).

Regarding claim 6, Martinotto et al shows the force sensor comprises a shear force sensor (See at least Para 0060 for shear force detected by sensor 15).

Regarding claim 7, Martinotto et al shows the sensorized brake pad further comprises a temperature sensor (See at least Para 0072 for temperature sensor mounted), receive signals from the temperature sensor and to use the signals in determining a thermal compensation value (See at least Para 0063 for overheating 

Regarding claim 20, Martinotto et al shows engaging an antilock braking control system (See at least Para 0025k for ABS system).

Regarding claim 21, Martinotto et al engaging an electronic stability control system (See at least Para 0025 for ESP system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 – 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinotto et al (US Pat Pub No. 20140311833) in view of Furuyama et al (US Pat Pub No.20160272176).

Regarding claims 8, 11 and 12, Martinotto et al shows determine a friction coefficient using the signals from the sensorized brake pad (See at least Para 0025 for friction coefficient for ABS control); determining a braking force limit value comprising an amount of braking force at an initial peak of the braking force during the braking operation (See at least Para 0019 for sensor brake pad receives mechanical force represented by voltage as the magnitude of the force;  See at least Para 0058 for polarized phase voltage at 12500V as max voltage at peak corresponding to the piezo ceramic/tangentially polarized sensor 15c during brake operation); adjust braking force on the wheel (See at least Para 0023 for adjust braking caliper); however, Martinotto does not further implement a road coefficient friction based on brake signal.

It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto and Furuyama.

Regarding claim 9, Martinotto et al shows a method of controlling a brake assembly of a vehicle (See at least Para 0031 for brake system 2), the brake assembly configured to apply a sensorized brake pad to a rotor during a braking operation (See at least Para 0031 for brake system 2 with caliper 4 and disc 3 with integrated piezo ceramic sensor 15 on pad 1 on Para 0037, 0039), the method comprising: 
receiving data from the sensorized brake pad (See at least Para 0049 for processing unit 22 receives brake pad data); determining a braking force applied to the sensorized brake pad during the braking operation with a processor using the data (See at least Para 0035 for brake integrated sensor detects braking force 
determining a wheel associated with the brake assembly has locked with the processor and using the braking force (See at least Para 0025 and 0031 for each piezo ceramic sensor mounted on each wheel  for ABS control with wheel lock on Para 0007);
adjusting the braking operation in response to determining that the wheel associated with the brake assembly has locked with the processor (See at least Para 0025 for each piezo ceramic sensor mounted on each wheel for ABS control); however, Martinotto does not further specifically pointed out the force as a torque force,
Furuyama et al shows braking torque under ABS control prevents wheel lock/wheel slip that is also used for road surface coefficient on Para 0100 by road surface coefficient calculation means 60c with ABS control unit 60a also on Figure 4.
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto and Furuyama.

Regarding claim 10, Martinotto et al shows adjusting of a braking profile of the brake braking operation (See at least Para 0069 for adjust braking pressure as the adjusting braking profile in the braking operation).

Regarding claims 13 and 14, Martinotto et al shows updating the braking limit value of the wheel in response to changes in braking torque of the wheel and wheel rotating after determining that locking of the wheel has occurred (See at least Para 0019 for sensor brake pad receives mechanical force represented by voltage as the magnitude of the force;  See at least Para 0058 for polarized phase voltage at 12500V as max voltage at peak corresponding to the piezo ceramic/tangentially polarized sensor 15c during brake operation; See at least Para 0025 for each piezo ceramic sensor mounted on each wheel for ABS control); however, Martinotto does not further specifically pointed out the force as a torque force,
Furuyama et al shows braking torque under ABS control prevents wheel lock/wheel slip that is also used for road surface coefficient on Para 0100 by road surface coefficient calculation means 60c with ABS control unit 60a also on Figure 4. 


Regarding claim 15, Furuyama further shows comparing the braking torque limit value of the wheel with the braking torque limit value of the other wheel (See at least Figure 5 for braking torque limit value of front right wheel compared with front left wheel along with maximum torque value);
adjusting the braking torque limit value of the one wheel in response to determining a difference between the braking torque limit value of the wheel and  the other wheel with processor ( See at least Para 0069 for adjusting wheel cylinder hydraulic pressure by applying the required braking torque; see also figure 5 for changing of the brake torque).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto and Furuyama.


It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto and Furuyama.

Regarding claim 18, Martinotto et al shows determining a braking force applied to the sensorized vehicle brake pad during the braking operation (See at least Para 0025 and 0031 for each piezo ceramic sensor mounted on each wheel for ABS control with wheel lock on Para 0007); determining coefficient of friction for each respective wheel based on the braking torque of the respective wheel with processor(See at least Para 0025 for calculating wheel disc friction coefficient as barking parameter of the wheel ABS control).
Furuyama further shows determining a braking torque and road surface coefficient (See at least Para 0100 for braking torque under ABS control prevents 
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto and Furuyama.

Regarding claim 19, Martinotto et al shows an amount of braking torque at an initial peak of the braking torque during the braking operation (See at least Para 0019 for sensor brake pad receives mechanical force represented by voltage as the magnitude of the force; See at least Para 0058 for polarized phase voltage at 12500V as max voltage at peak corresponding to the piezo ceramic/tangentially polarized sensor 15c during brake operation), 
Furuyama further shows the amount of braking force is adjusted based on the braking torque limit value (See Para 0038 for maximum braking torque limit for ABS control and adjust instruction value).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Furuyama in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666